IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41702

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 564
                                                )
       Plaintiff-Respondent,                    )     Filed: June 13, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LANCE PATRICK COOK,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Lance Patrick Cook pled guilty to possession of a controlled substance.        I.C. § 37-
2732(c)(1). The district court sentenced Cook to a unified term of seven years, with a minimum
period of confinement of three years. The district court suspended the sentence and placed Cook
on probation. Cook violated the terms of his probation and the district court revoked Cooks
probation and ordered execution of his sentence. Cook filed an I.C.R 35 motion, which the
district court denied. Cook appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Cook’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Cook’s Rule 35 motion is affirmed.




                                                2